F I L E D
                                                                     United States Court of Appeals
                                                                             Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                            NOV 25 2003
                            FOR THE TENTH CIRCUIT
                                                                        PATRICK FISHER
                                                                                 Clerk


    CLARENCE DWIGHT HINES,

                Petitioner-Appellant,

    v.                                                   No. 02-6227
                                                   (D.C. No. 01-CV-1439-F)
    ELVIS HIGHTOWER, Warden,                             (W.D. Okla.)

                Respondent-Appellee.


                            ORDER AND JUDGMENT            *




Before MURPHY and PORFILIO , Circuit Judges, and              BRORBY , Senior Circuit
Judge.




         After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal.   See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.




*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
      Clarence Dwight Hines appeals from the district court’s orders dismissing

his habeas petition brought pursuant to 28 U.S.C. § 2241, and denying his motion

for relief under Fed. R. Civ. P. 60(b). We previously granted Hines a certificate

of appealability. We now dismiss his appeal from the order denying his § 2241

petition, and affirm the denial of relief under Rule 60(b).

      In his petition, Hines complained that the defendant applied an amended

Oklahoma Department of Corrections policy concerning good time credits to him

in a way that violated the Due Process and Ex Post Facto Clauses of the United

States Constitution. Before the district court could decide his petition, Hines was

released from incarceration and began serving his term of probation.

      On May 9, 2002, the magistrate judge assigned to this case filed a report

and recommendation that Hines’ petition be dismissed as moot because of his

release. The report informed Hines that he must file any objections by May 29,

2002, and that failure to do so would waive his right to appellate review. Hines

did not file any objections to the report and recommendation. On May 31, 2002,

the district court ordered the action dismissed without prejudice based on Hines’

failure to respond, and entered a separate judgment dismissing the action.

      Nineteen days later, on June 19, 2002, Hines filed a Rule 60(b) motion,

seeking relief from the order of dismissal. The district court entered an order

denying the Rule 60(b) motion on June 24, 2002. On July 11, 2002, Hines filed


                                         -2-
his notice of appeal, attempting to appeal from the order denying Rule 60(b)

relief, as well as the earlier order of dismissal.

       Hines’ attempt to appeal from the district court’s order of dismissal is

barred for two reasons: (1) he failed to file timely objections to the magistrate

judge’s report and recommendation,       see Fottler v. United States , 73 F.3d 1064,

1065 (10th Cir. 1996), and (2) he did not file a notice of appeal within thirty days

of the order of dismissal, as required by Fed. R. App. P. 4(a)(1).   1
                                                                         This leaves

only his appeal from the denial of his 60(b) motion for our consideration.

       The district court properly denied the 60(b) motion, for two reasons. First,

the motion made no attempt to explain Hines’ failure to file a timely objection to

the magistrate judge’s recommendation.        See United States v. One Parcel of Real

Property , 73 F.3d 1057, 1060 (10th Cir. 1996) (“[A] party’s objections to the

magistrate judge’s report and recommendation must be both timely and specific to

preserve an issue for de novo review by the district court. . . .”). Second, Hines

failed to establish in his 60(b) motion that he was entitled to relief from the

district court’s order dismissing his petition as moot.




1
      Hines did file his Rule 60(b) motion within the thirty day period. A
Rule 60(b) motion, however, does not extend the time for filing a notice of appeal
unless it is filed within ten days after the entry of judgment. Fed. R. App. P.
4(a)(4)(A)(vi).

                                             -3-
      Hines’ appeal from the district court’s order dismissing his § 2241 petition

is DISMISSED for lack of jurisdiction. His appeal from the district court’s order

denying his 60(b) motion is AFFIRMED.


                                                   Entered for the Court



                                                   John C. Porfilio
                                                   Circuit Judge




                                        -4-